DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 102
Applicant’s arguments, see page 3, filed 24 October 2022, with respect to the rejections under 35 USC 102 have been fully considered and are persuasive.  The rejections under 35 USC 102 have been withdrawn. 
35 USC 103
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Wirtz and Haraszta does not teach the claimed “to form trapezoid quilt pockets intermediate the face-to-face sheets, each of the trapezoid quit pockets having an open side in common with a perimeter side of the outer portion outer border” because “Haraszta discloses trapezoid quilt pockets intermediate the face-to-face sheets, each of the trapezoid quit pockets having an open side in common with a perimeter side of the outer portion inner border” (Remarks page 4). Examiner respectfully disagrees. Wirtz teaches an open side in common with a perimeter side of the outer portion outer border in at least Fig. 1 element 3 and [0019] “the element of the zipper on bottom face 1A of the envelope is also positioned on a flap of the bottom face, with this flap being intended to conceal closing device 3”. As the office action dated 17 June 2022 detailed, Haraszta is used to teach that it is obvious to have the longest parallel edge of the trapezoidal shape in common with the open side. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that Haraszta has a closed outer side, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050246838 A1 to Wirtz in view of US 20150157147 A1 to Haraszta.
	Re Claim 1, Wirtz teaches:
	A quilt panel to be joined to a like panel (at least [Abstract] “protective cover”), comprising: a polygonal inner portion within a same shape outer portion wherein hemlines joining face-to-face sheets of the outer portion extend from each corner of the inner portion to the closest corner of the outer portion to form trapezoid quilt pockets intermediate the face-to-face sheets (at least Figs. 1-3 and [0018] “Top face 1B of the cover is also provided, in two of its corners bordering edge 2C on the foot side of the face 1B, with a pocket 5B essentially triangular in shape, which pocket forms a flap to contain the corner bordering edge 2C on the foot edge of bottom face 1A of the cover of the faces 1A, 1B. Thus, flap 4 and pocket 5B constitute the fast opening and closing devices for the edge 2C on the foot side of the cover”.), each of the trapezoid quilt pockets having an opening through an open side in common with a perimeter side of the outer portion (at least Fig. 1 element 3 and [0019] “the element of the zipper on bottom face 1A of the envelope is also positioned on a flap of the bottom face, with this flap being intended to conceal closing device 3”); and 
quilt flaps each connected to the open side of one of the quilt pockets, each one of the quilt flaps has a longest parallel edge in common with the one of the open sides of the quilt pocket to which it is connected (at least Figs. 1 and 3 and [0019] “the other edge of the piece is attached to side edge 2B, 2D of the face and is inserted between the fast opening and closing device 3 and the inner wall of the face so as not to interfere with the operation of the fast opening and closing device 3. In the examples shown, side edges 2B, 2D of the cover 1 connecting the head edge 2A and the foot edge 2B of the cover are provided with a zipper 3 concealed by at least one flap overlapping onto the top face of the envelope when the faces 1A, 1B are in the assembled position”.); 
wherein a first configuration at least one of the quilt flaps extends out from the one of the quilt pockets to which it is connected to be inserted in a like pocket of a like panel, and in a second configuration at least one of the quilt flaps is tucked through the opening into the one of the quilt pockets to which it is connected to arrange that quilt pocket receive a like flap of a like panel (at least Fig. 1 element 4 and [0018] “a flap 4 that can be folded under the mattress to secure the comforter cover and comforter in place. This flap 4 also constitutes at least a partial fast opening and closing device for edge 2C of cover 1”.).
Wirtz does not explicitly teach:
each one of the quilt flaps has a trapezoidal shape with a longest parallel edge of the trapezoidal shape in common with the one of the open sides.
However, Haraszta teaches:
each one of the quilt flaps has a trapezoidal shape with a longest parallel edge of the trapezoidal shape in common with the one of the open sides (at least Fig. 1 and [0055] “The duvet cover shown in FIG. 1 illustrates the top panel 103 made of four pieces of fabric 111 112, 113 and 114. Pieces 111, 112, 113 and 114 may be held together by any means such as stitches forming lines 115, 116, 117 and 118. In the case of a duvet cover having only one panel with an aperture, the other panel may be made from just one piece of fabric”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner portion taught by Wirtz with the shape taught by Haraszta because both are directed towards the same field of endeavor of bedding and doing so involves the use of a known technique (providing different shapes taught by Haraszta) with a known device (inner portion of bedding taught by Wirtz) with predictable results.  A person having ordinary skill would have been motivated to do so because “the duvet cover may take any shape: rectangular 105, diamond 605, circular 705, oval 805, triangular 905, and so forth. The aperture may be sized for insertion of the duvet, for viewing the side of the duvet exposed by the aperture, and, once the duvet is fastened to the duvet cover, for keeping the duvet from moving or slipping inside the duvet cover” (Haraszta [0047]).
Re Claim 2, the combination of Wirtz and Haraszta teaches:
	The quilt panel according to claim 1 (detailed with respect to claim 1). 
	Wirtz further teaches:
wherein the inner portion comprises the face-to-face sheets as the outer portion (at least Fig. 1).
Re Claim 3, the combination of Wirtz and Haraszta teaches:
	The quilt panel according to claim 1 (detailed with respect to claim 1).
Wirtz further teaches:
 wherein the quilt flaps comprise the face-to-face sheets as the outer portion (at least Fig. 2).
Re Claim 4, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1). 
Wirtz further teaches:
wherein the inner portion is rectangular in shape (at least Fig. 1).
Re Claim 5, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1).
Haraszta further teaches:
wherein the inner portion is triangular in shape (at least Fig. 8).
Re Claim 6, , the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1).
Wirtz further teaches:
wherein the quilt flaps have contiguous external edges which are respective polygonal sides of the quilt panel (at least Figs. 1-3 and [0018] “Top face 1B of the cover is also provided, in two of its corners bordering edge 2C on the foot side of the face 1B, with a pocket 5B essentially triangular in shape, which pocket forms a flap to contain the corner bordering edge 2C on the foot edge of bottom face 1A of the cover of the faces 1A, 1B. Thus, flap 4 and pocket 5B constitute the fast opening and closing devices for the edge 2C on the foot side of the cover”.).
Re Claim 7, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1).
Wirtz further teaches:
wherein contiguous edges of the quilt flaps provide the quilt panel with an octagonal shape (at least Fig. 2).
Re Claim 8, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1).
Wirtz further teaches:
wherein the quilt panel is polygonal having twice as many sides as the polygonal inner portion (at least Fig. 1).
Re Claim 10, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1).
Wirtz further teaches:
wherein each of the trapezoid quilt pockets has a longest parallel edge in common with its open side (at least Figs. 1-3 and [0018] “Top face 1B of the cover is also provided, in two of its corners bordering edge 2C on the foot side of the face 1B, with a pocket 5B essentially triangular in shape, which pocket forms a flap to contain the corner bordering edge 2C on the foot edge of bottom face 1A of the cover of the faces 1A, 1B. Thus, flap 4 and pocket 5B constitute the fast opening and closing devices for the edge 2C on the foot side of the cover”.).
Re Claim 11, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1).
Wirtz further teaches:
wherein the quilt pockets and the quilt flaps have an isosceles trapezoid shape (at least Fig. 1 and [0019] “a respective pocket 5A, 5B, generally triangular in shape, whose role is to constitute an at least partial fast opening and closing device for the foot edge 2C of the cover of faces”.).
Re Claim 12, the combination of Wirtz and Haraszta teaches:
The quilt panel according claim 1 (detailed with respect to claim 1).
Haraszta further teaches:
wherein the inner portion contains a first batting intermediate the face-to-face sheets which cover the outer portion and the inner portion (at least [0045] “duvet may be filled with any suitable material. For example, the duvet may be filled with white goose down and white goose feather”.).

Re Claim 13, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1).
Haraszta further teaches:
where the outer portion contains a second batting (at least [0045] “duvet may be filled with any suitable material. For example, the duvet may be filled with white goose down and white goose feather”.).
Re Claim 14, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1.
Haraszta further teaches:
wherein the inner portion contains a first batting intermediate the face-to-face sheets which cover the outer portion and the inner portion, and the out portion contains a second batting which comprises a layer also in the first batting (at least [0045] “duvet may be filled with any suitable material. For example, the duvet may be filled with white goose down and white goose feather”.). 
Re Claim 15, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1). 
Wirtz further teaches:
wherein the inner portion comprises the same face to face sheets as the outer portion and further comprising a second hemline through the face-to-face sheets, wherein the second hemline follows a polygonal line which coincide with the polygonal inner portion perimeter (at least Figs. 1-3 and [0019] “side edges 2B, 2D of the cover 1 connecting the head edge 2A and the foot edge 2B of the cover are provided with a zipper 3 concealed by at least one flap overlapping onto the top face of the envelope when the faces 1A, 1B are in the assembled position. In the case of a reversible comforter cover, the element of the zipper on bottom face 1A of the envelope is also positioned on a flap of the bottom face”).
Re Claim 16, the combination of Wirtz and Haraszta teaches:
The quilt panel according to claim 1 (detailed with respect to claim 1).
Wirtz further teaches:
wherein each quilt flap comprises a type one connector and a type two connector in two respective locations which are equidistant on either side of a center line of the quilt panel and the quilt flap, wherein the type one connector is connectable to the type two connector and vice versa (at least Figs. 1-3 and [0020] “the top face or respectively the bottom face of the envelope are provided with a fold or a flap to which the zipper is attached. Thus each zipper is sewn to a flap of edge 2B, 2D of one of the faces of the envelope. The fastening stitching is preferably located in the immediate vicinity of the fold line of the flap to allow the flap of the face in question to conceal the entire zipper. The flap may also be provided with a snag guard (not shown). This snag guard is designed to prevent the comforter from getting caught in the zipper when the zipper is closed”.).
Re Claim 17, , the combination of Wirtz and Haraszta teaches:
A system comprising quilt panels each according to claim 1 (detailed with respect to claim 1). 
Wirtz further teaches:
wherein a first one of the quilt panels is in the first configuration in which at least a first one of the quilt flaps extends out from the one of the quilt pockets to which it is connected to be inserted in a like second one of the quilt pockets of a like second one of the quilt panels which is in the second configuration in which a like second one of the quilt flaps is tucked into the like second one of the quilt pockets to which it is connected (at least Fig. 1 element 4 and [0018] “a flap 4 that can be folded under the mattress to secure the comforter cover and comforter in place. This flap 4 also constitutes at least a partial fast opening and closing device for edge 2C of cover 1”.).


Re Claim 18, the combination of Wirtz and Haraszta teaches:
A method of making a system of quilt panels according to claim 17 (detailed with respect to claim 17). 
Wirtz further teaches:
wherein the method includes arranging the like second one of the quilt panels into a second configuration by tucking the like second one of the quilt flaps of the second quilt panels into the like second one of the quilt pockets to which it is connected and inserting the first quilt flap of the first one of the quilt panels which is in the first configuration in which at least the first one of the quilt flaps extends from the one of the quilt pockets to which it is connected (at least Fig. 1 element 4 and [0018] “a flap 4 that can be folded under the mattress to secure the comforter cover and comforter in place. This flap 4 also constitutes at least a partial fast opening and closing device for edge 2C of cover 1”.).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673